 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-0095-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   IBIS A. LUIS-FLORES AND                             DATE: July 11, 2019
     STEVEN C. SACHAROW,                                 TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                  Defendants.
16

17                                                     STIPULATION
18         1.      By previous order, this matter was set for status on July 11, 2019.
19         2.      By this stipulation, defendants now move to continue the status conference until August
20 22, 2019, at 9:30 a.m., and to exclude time between July 11, 2019, and August 22, 2019, under Local

21 Code T4.

22         3.      The parties agree and stipulate, and request that the Court find the following:
23                 a)      The government has represented that the discovery associated with this case
24         includes, among other things, a considerable number of investigative reports. The government has
25         produced several hundred pages of reports and other investigative material, as well as many audio
26         and video recordings and other items of surveillance taking up several DVDs.
27                 b)      Counsel for defendants desire additional time to consult with their clients, to review
28         the current charges, to conduct investigation and research related to the charges, to review

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
      ORDER
 1        discovery for this matter, to discuss potential resolutions with his/her client, to prepare pretrial

 2        motions, and to otherwise prepare for trial.

 3                c)      Counsel for defendants believe that failure to grant the above-requested

 4        continuance would deny counsel the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the original

 9        date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of July 11, 2019 to August 22, 2019,

12        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13        because it results from a continuance granted by the Court at defendants’ request on the basis of

14        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15        of the public and the defendant in a speedy trial.

16

17                                       [Continued on following page.]

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      2
     ORDER
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: July 8, 2019                                    MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7                                                          /s/ JAMES R. CONOLLY
                                                            JAMES R. CONOLLY
 8                                                          Assistant United States Attorney
 9

10   Dated: July 8, 2019                                    /s/ DAVID D. FISCHER
                                                            DAVID D. FISCHER
11
                                                            Counsel for Defendant
12                                                          IBIS A. LUIS-FLORES

13
     Dated: July 8, 2019                                    /s/ SHARI G. RUSK
14                                                          SHARI G. RUSK
                                                            Counsel for Defendant
15                                                          STEVEN C. SACHAROW
16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 9th day of July, 2019
18

19

20

21
                                                        Troy L. Nunley
22                                                      United States District Judge
23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND    3
      ORDER
